Case: 1:20-cr-00081-BYP Doc #:9 Filed: 02/26/20 1o0f1. PagelD # 20

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO |

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
)
Plaintiff, ) JUDGE BENITA Y. PEARSON
. )
Vv. ) CASE
) NO. 1:20CR081
JONATHAN LINDSEY, ) Title 18, United States Code,
) Section 922(g)(1) and 924(a)(2)
Defendant. )

COUNT 1
(Felon in Possession of Firearm and Ammunition, 18 U.S.C. § 922(g)(1)) and 924(a)(2)))

The Grand Jury charges:

That on or about October 31, 2019 in the Northern District of Ohio, Eastern
Division, Defendant JONATHAN LINDSEY, knowing he had previously been convicted of a
crime punishable by imprisonment for terms exceeding one year, that being: Robbery with a
Firearm Specification, on or about June 25, 2013, in Case Number CR 13-572234, in Cuyahoga
County Common Pleas Court, knowingly possessed in and affecting interstate commerce a
firearm, to wit, a loaded Hi-Point handgun bearing serial number P 10048472 and 4 rounds of
9mm of ammunition, said firearm and ammunition having been shipped and transported in
interstate commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
